Exhibit 10.17 SUMMARY OF NON-MANAGEMENT DIRECTOR COMPENSATION As of January 1, 2010 Function Amount Paid Form of Payment Annual Retainer $60,000 annually Payable in quarterly increments in shares of company common stock at its fair market value Board Meeting Fee $5,000 per meeting Cash per meeting attended Standing Committee Meeting Fee $1,750 per meeting Cash per meeting attended Committee Chair Meeting Fee $2,500 total per meeting Cash per meeting attended Lead-Non Management Director Fee $16,000 annually Payable in cash in quarterly increments Meeting Travel Expenses Reasonable and actual Cash reimbursement
